MEMORANDUM OPINION
                                        No. 04-11-00136-CR

                                    Tania Georgina MENDOZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CR-0068W
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 20, 2011

DISMISSED

           On March 1, 2011, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record on or before March 31, 2011. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San

Antonio 2003, order). Appellant did not respond. The record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the
                                                                                      04-11-00136-CR


record states “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant;

therefore, the clerk’s record supports the trial court’s certification that defendant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P.

25.2(d).

                                                      PER CURIAM


DO NOT PUBLISH




                                                -2-